Exhibit 10.2

BOTTLER’S AGREEMENT

THIS AGREEMENT, made and entered into with effect from October 2, 2010, by and
among THE COCA-COLA COMPANY, a corporation organized and existing under the laws
of the State of Delaware, United States of America, with principal offices at
One Coca-Cola Plaza, N.W., in the City of Atlanta, State of Georgia 30313,
United States of America; THE COCA-COLA EXPORT CORPORATION, a corporation
organized and existing under the laws of the State of Delaware, United States of
America, with principal offices at One Coca-Cola Plaza, N.W., in the City of
Atlanta, State of Georgia 30313, United States of America (The Coca-Cola Company
and The Coca-Cola Export Corporation hereinafter collectively or severally
referred to as the “Company” unless otherwise specified); and COCA-COLA
ENTERPRISES LIMITED, a corporation organized and existing under the laws of
England, with principal offices at Charter Place, Uxbridge, Middlesex UB8 1EZ,
England (hereinafter referred to as the “Bottler”).

WITNESSETH:

WHEREAS,

 

A. The Coca-Cola Company is engaged in the manufacture and the sale of beverage
bases, essences, and other ingredients and a beverage base concentrate
(hereinafter referred to as the “Concentrate”), the formula for which is an
industrial secret of The Coca-Cola Company, from which a non-alcoholic beverage
syrup or powder (hereinafter referred to as the “Syrup”) is prepared, and is
also engaged in the manufacture and sale of the Syrup, which Concentrate or
Syrup is used in the preparation of a non-alcoholic beverage product
(hereinafter referred to as the “Beverage”) for sale in bottles and other
containers and in other forms or manners;

 

B. The Coca-Cola Company is the owner of the trade marks including “Coca-Cola”
and “Coke” that distinguish the Concentrate, the Syrup, and the Beverage, the
trade mark consisting of a Distinctive Bottle in various sizes in which the
Beverage has been marketed for many years, the depiction of the Distinctive
Bottle, the Dynamic Ribbon device, and the intellectual property embodied in the
distinctive trade dress, other design devices and packaging elements associated
with the Concentrate, the Syrup and the Beverage (said trade marks “Coca-Cola”,
“Coke”, the Distinctive Bottle, the depiction of the Distinctive Bottle, the
Dynamic Ribbon device, the intellectual property embodied in the distinctive
trade dress, other design devices and packaging elements associated with the
Concentrate, the Syrup and the Beverage, and any additional trade marks that The
Coca-Cola Company may adopt from time to time to distinguish the Concentrate,
the Syrup and the Beverage being hereinafter referred to as the “Trade Marks”);

 

C. The Company has the exclusive right to prepare, package, distribute and sell
the Beverage and the right to manufacture and sell the Concentrate in Great
Britain and the Isle of Man;

 

D. The Coca-Cola Company has designated and authorized certain third parties to
supply the Concentrate to the Bottler (said third parties being hereinafter
referred to as the “Authorized Suppliers”);

 

E. The Bottler has requested an authorization from the Company to use the Trade
Marks in connection with the preparation, packaging, distribution and sale of
the Beverage in and throughout a territory as defined and described in this
Agreement;

 

F. The Company is willing to grant the requested authorization to the Bottler
under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the parties agree as follows:

 

I. OBJECT OF THE AGREEMENT

 

  1.

The Company hereby authorizes the Bottler, and the Bottler undertakes, upon the
following terms and conditions, to prepare and package the Beverage in such
containers as may be approved by the

 

1



--------------------------------------------------------------------------------

 

Company in writing from time to time (hereinafter referred to as “Approved
Containers”) and to distribute and sell the same under the Trade Marks, in and
throughout the following territory (hereinafter referred to as the “Territory”):

GREAT BRITAIN and THE ISLE OF MAN

 

  2. The Company or Authorized Suppliers will sell and deliver to the Bottler
such quantities of the Concentrate as may be ordered by the Bottler from time to
time, provided that the Bottler will order, and the Company or Authorized
Suppliers will sell and deliver to the Bottler, only such quantities of the
Concentrate as may be necessary and sufficient to implement this Agreement. In
this regard, the Bottler covenants and agrees to buy Concentrate only from the
Company or Authorized Suppliers.

 

  3. The Bottler will use the Concentrate exclusively for the preparation of the
Syrup and the preparation and packaging of the Beverage as prescribed from time
to time by the Company. The Bottler undertakes not to sell or resell the
Concentrate or the Syrup, nor permit the same to fall into the hands of third
parties, without the prior written consent of the Company.

 

  4. The Coca-Cola Company retains the sole and exclusive right at any time to
determine the formula, composition or ingredients for the Concentrate and the
Beverage.

 

  5. Except as may be provided herein and for the term of this Agreement, the
Company will refrain from selling or distributing, or from causing the sale or
distribution of, the Beverage in the Territory in Approved Containers. The
Company reserves the rights, however, to prepare and package the Beverage in any
container in the Territory for sale outside the Territory, and to prepare,
package, distribute or sell, or authorize third parties to prepare, package,
distribute or sell, the Beverage in the Territory in any container other than an
Approved Container.

 

II. OBLIGATIONS OF THE BOTTLER RELATIVE TO THE MARKETING, PLANNING AND REPORTING

 

  6. The Bottler covenants and agrees with the Company:

 

  (a) to make every effort and employ all practicable and approved means to
promote, develop and exploit the full potential of the business of preparing,
packaging, distributing, marketing and selling the Beverage throughout the
Territory by creating, stimulating and expanding continuously the future demand
for the Beverage and by satisfying fully and in all respects the current demand
therefor;

 

  (b) to prepare, package, distribute and sell such quantities of the Beverage
as shall in all respects satisfy fully every demand for the Beverage within the
Territory; however, with the prior written consent of the Company, the Bottler
may purchase the Beverage in Approved Containers from parties designated in
writing by the Company for resale by the Bottler within the Territory;

 

  (c) to invest all the capital and to obtain and expend all the funds required
for the organization, installation, operation, maintenance and replacement
within the Territory of such manufacturing, warehousing, marketing,
distribution, delivery, transportation and other facilities and equipment as
shall be necessary for the Bottler to comply with its obligations under this
Agreement;

 

  (d) to provide competent and well-trained management and recruit, train,
maintain and direct all personnel required, sufficient in every respect to
perform all of the obligations of the Bottler under this Agreement;

 

  (e) to deliver to the Company once in each calendar year a program or plan in
writing acceptable to the Company as to form and substance and in accordance
with the Bottler’s obligations under this Agreement, showing in detail the
activities of the Bottler contemplated for the ensuing twelve-month period or
such other period as the Company may prescribe, to prosecute such program or
plan diligently, and to deliver to the Company upon its request written reports
of the progress of the work in an acceptable form;

 

2



--------------------------------------------------------------------------------

  (f) to report to the Company accurate and current information on production,
distribution and sales of the Beverage at such intervals, in such detail and in
such form as may be requested by the Company;

 

  (g) to maintain accurate books, accounts and records and to provide to the
Company such financial, accounting and other information as the Company may
request to enable the Company to determine whether the Bottler is maintaining
the consolidated financial capacity reasonably necessary to perform its
obligations under this Agreement and in recognition of the Company’s interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of the bottling, distribution and sales system;

 

  (h) not to sell and/or distribute the Beverage, without the prior written
consent of the Company, outside the Territory or to anyone who intends to resell
the Beverage outside the Territory; the foregoing prohibition does not apply if
the Territory is a Member State or within a Member State of the European
Economic Area and the sale results from an order from a customer in another
Member State or for export to another Member State; and

 

  (i) not to actively seek customers nor maintain a branch outside the
Territory; however, the Bottler shall have the right to fill unsolicited orders
for the Beverage from any customer located within another Member State or for
export to another Member State of the European Economic Area.

 

  7. The Bottler must, for its own account, budget and expend such funds for
advertising, marketing and promoting the Beverage as may be reasonably required
by the Company to create, stimulate and sustain the demand for the Beverage in
the Territory, provided that the Bottler shall submit all advertising, marketing
and promotional projects relating to the Trade Marks or the Beverage to the
Company for its prior approval, and shall use, publish, maintain or distribute
only such advertising, marketing or promotional material relating to the Trade
Marks or the Beverage as the Company shall approve and authorize. The Company
may agree from time to time and subject to such terms and conditions as it shall
stipulate in each case to contribute financially to the Bottler’s marketing
programs. The Company may also undertake, at its own expense and independently
from the Bottler, any additional advertising or sales promotion activities in
the Territory it deems useful or appropriate.

 

  8.    (a) The Bottler recognizes that the Company has entered into or may
enter into agreements similar to this Agreement with other parties outside the
Territory and accepts the limitations such agreements may reasonably impose on
the Bottler in the conduct of its business under this Agreement. The Bottler
further agrees to conduct its business in such a manner so as to avoid conflicts
with such other parties, and, in the event of disputes nevertheless arising with
such other parties, to make every reasonable effort to settle them amicably.

 

  (b) The Bottler will not oppose any additional actions the adoption of which
are considered by the Company as necessary and justified in order to protect and
improve the sales and distribution system for the Beverage, including, but not
limited to, those actions which might be adopted concerning the supply of large
and/or special customers whose field of activity transcends the boundaries of
the Territory, even if such actions should limit the Bottler’s rights under this
Agreement, including measures taken in compliance with the Rules of Competition
of the European Union.

 

  9. The Bottler, recognizing the important benefit to itself and all the other
parties referred to in Clause 8(a) above, of a uniform external appearance of
the distribution and other equipment and materials used under this Agreement,
agrees to accept and apply the standards adopted and issued from time to time by
the Company for the design and decoration of trucks and other delivery vehicles,
cases, cartons, coolers, vending machines and other materials and equipment used
in the distribution and sale of the Beverage.

 

3



--------------------------------------------------------------------------------

  10. The Bottler acknowledges and agrees that the broadest possible direct
distribution and sale of the Beverage to retail outlets and final consumers in
the Territory is an essential element in satisfying fully the demand for the
Beverage pursuant to this Agreement. Notwithstanding the recognized advantages
of direct distribution, the Bottler shall be authorized to distribute and sell
the Beverage to wholesalers in the Territory who sell only to retail outlets in
the Territory. Any other methods of distribution shall be subject to the prior
written consent of the Company.

 

  11.  (a) In the event any of the Beverage prepared, packaged, distributed or
sold by the Bottler is found within the territory of another authorized bottler
or authorized distributor within a state that is not a Member State of the
European Economic Area (hereinafter referred to as the “Injured Bottler”), then,
in addition to all other remedies available to the Company:

 

  (1) if the phenomenon persists or reoccurs after the Company has requested the
Bottler, in writing, to end or prevent it, by discharging the Bottler’s
obligation under Clauses 6(h) and (i), the Company may, in its sole discretion,
cancel forthwith the approval for the container(s) of the type which were found
in the Injured Bottler’s territory;

 

  (2) the Company may charge the Bottler an amount of compensation for the
Beverage found in the Injured Bottler’s territory, to include all lost profits,
expenses and other costs incurred by the Company and the Injured Bottler; and

 

  (3) the Company may purchase any of the Beverage prepared, packaged,
distributed or sold by the Bottler which is found in the Injured Bottler’s
territory, and the Bottler shall, in addition to any other obligation it may
have under this Agreement, reimburse the Company for the Company’s cost of
purchasing, transporting and/or destroying such Beverage.

 

  (b) In the event the Beverage prepared, packaged, distributed or sold by the
Bottler is found in the territory of an Injured Bottler, the Bottler shall make
available to representatives of the Company all sales agreements and other
records relating to the Beverage and assist the Company in all investigations
relating to the sale and distribution of the Beverage outside the Territory.

 

  (c) The Bottler shall immediately inform the Company if at any time any
solicitation or offer to purchase the Beverage is made to the Bottler by a third
party which the Bottler knows or has reason to believe or suspect would result
in the Beverage being marketed, sold, resold, distributed or redistributed
outside the Territory in breach of this Agreement.

 

III. OBLIGATIONS OF BOTTLER RELATIVE TO THE TRADE MARKS

 

  12. The Bottler will at all times recognize the validity and ownership of the
Trade Marks by The Coca-Cola Company and will not at any time put in issue the
validity and ownership of the Trade Marks.

 

  13. Nothing herein shall give the Bottler any interest in the Trade Marks or
the goodwill attaching thereto or in any label, design, container or other
visual representations thereof, or used in connection therewith; and the Bottler
acknowledges and agrees that all rights and interest created through such usage
of the Trade Marks, labels, designs, containers or other visual representations
shall inure to the benefit and be the property of The Coca-Cola Company. The
Coca-Cola Company and the Bottler agree and understand that there is extended to
the Bottler under this Agreement a mere temporary permission, uncoupled with any
right or interest, and without payment of any fee or royalty charge, to use said
Trade Marks, labels, designs, containers or other visual representations
thereof, in connection with the preparation, packaging, distribution and sale of
the Beverage in Approved Containers; said use to be in such manner and with the
result that all goodwill relating to the same shall accrue to The Coca-Cola
Company as the source and origin of such Beverage, and the Company shall be
absolutely entitled to determine in every instance the manner of presentation
and such other steps necessary or desirable to secure compliance with this
Clause 13.

 

4



--------------------------------------------------------------------------------

  14. The Bottler shall not adopt or use any name, corporate name, trading name,
title of establishment or other commercial designation which includes the words
“Coca-Cola”, “Coca”, “Cola”, “Coke”, or any of them, or any name that is
confusingly similar to any of them, or any graphic or visual representation of
the Trade Marks or any other trade mark or intellectual property owned by The
Coca-Cola Company, without the prior written consent of The Coca-Cola Company.

 

  15. The Bottler covenants and agrees during the term of this Agreement and in
accordance with applicable laws:

 

  (a) not to manufacture, prepare, package, distribute, sell, deal in or
otherwise be concerned with any product associated with any trade dress or any
container that is an imitation of a trade dress or container in which the
Company claims a proprietary interest or which is likely to be confused with or
cause confusion or be perceived by consumers as confusingly similar to or be
passed off as such trade dress or container;

 

  (b) not to manufacture, prepare, package, distribute, sell, deal in or
otherwise be concerned with any product associated with any trade mark or other
designation which is an imitation or infringement of any of the Trade Marks or
is likely to cause passing-off of any product which is intended to lead the
public to believe that it originates with the Company because of the Bottler’s
association with the business of manufacturing, preparing, packaging,
distributing and selling the Beverage; without in any way limiting the
generality of the foregoing, it is hereby expressly understood and stipulated
that use of the word “Coca” or local language or phonetic equivalent in any form
or fashion, or any word graphically or phonetically similar thereto or in
imitation thereof, on any product other than that of The Coca-Cola Company would
constitute an infringement of the trade mark “Coca-Cola” or be likely to cause
passing-off;

 

  (c) not to use delivery vehicles, cases, cartons, coolers, vending machines
and other equipment bearing the Trade Marks for the distribution and sale of any
products which are not identified by the Trade Marks without the prior written
consent of the Company;

 

  (d) during the term of this Agreement and for a period of two (2) years after
its termination not to manufacture, prepare, package, distribute, sell, deal in
or otherwise be concerned with any other concentrate, beverage base, syrup or
beverage which is likely to be confused with or passed off for the Concentrate,
Syrup or Beverage; and

 

  (e) not to acquire or hold, directly or indirectly, any ownership interest in,
or enter into any contract or arrangement with respect to the management or
control of any person or legal entity, within or outside of the Territory, that
engages in any of the activities prohibited under this Clause 15.

The covenants herein contained apply not only to the activities with which the
Bottler may be directly concerned, but also to activities with which the Bottler
may be indirectly concerned through ownership, control, management, partnership,
agreement or otherwise, and whether located within or outside of the Territory.

 

  16. It is understood and agreed among the parties that in the event that
either:

 

  (a) a third party which is in the opinion of the Company directly or
indirectly through ownership, control, management or otherwise, concerned with
the manufacture, preparation, packaging, distribution or sale of any product
specified in Clause 15 hereof shall acquire or otherwise obtain control or any
direct or indirect influence on the management of the Bottler; or

 

  (b) any person, firm or company having majority ownership or direct or
indirect control of the Bottler or who is directly or indirectly controlled
either by the Bottler or by any third party which has control or any direct or
indirect influence in the opinion of the Company on the management of the
Bottler, shall engage in the preparation, packaging, distribution or sale of any
products specified in Clause 15 hereof;

 

5



--------------------------------------------------------------------------------

then the Company shall have the right to terminate this Agreement forthwith
without liability for damages unless the third party making such acquisition
referred to in subclause (a) hereof or the person, firm or company referred to
in subclause (b) hereof shall, on being notified in writing by the Company of
its intention to terminate as aforesaid, agrees to discontinue, and shall in
fact discontinue, the manufacture, preparation, packaging, distribution or sale
of such product(s) within a reasonable period not exceeding six (6) months from
the date of notification.

 

IV. OBLIGATIONS OF BOTTLER RELATIVE TO THE PREPARATION AND PACKAGING OF THE
BEVERAGE

 

  17.  (a) The Bottler covenants and agrees to use only the Concentrate in
preparing the Syrup and the Syrup only for preparing and packaging the Beverage,
in strict adherence to and compliance with the written instructions issued to
the Bottler from time to time by the Company. The Bottler further covenants and
agrees that, in preparing, packaging and distributing the Beverage, the Bottler
shall at all times conform to the standards, including quality, hygienic,
environmental and otherwise, established in writing from time to time by the
Company and comply with all applicable legal requirements.

 

  (b) The Bottler, recognizing the importance of identifying the source of
manufacture of the Beverage in the market, agrees to use identification codes on
all packaging materials for the Beverage, including Approved Containers and
non-returnable cases. The Bottler further agrees to install, maintain and use
the necessary machinery and equipment required for the application of such
identification codes. The Company shall provide the Bottler, from time to time,
with necessary instructions in writing regarding the forms of the identification
codes to be used by the Bottler in that connection, and the production and sales
records to be maintained by the Bottler.

 

  (c) In the event the Company determines or becomes aware of the existence of
any quality or technical problems relating to the Beverage or Approved
Containers in respect of the Beverage, the Company may require the Bottler to
take all necessary action to recall all of the Beverage or withdraw immediately
any such Beverage from the market or the trade, as the case may be. The Company
shall notify the Bottler by telephone, fax, e-mail or any other form of
immediate communication with written confirmed receipt, of the decision by the
Company to require the Bottler to recall such Beverage or withdraw such Beverage
from the market or trade, and the Bottler shall, upon receipt of such notice,
immediately cease distribution of such Beverage and take such other actions as
may be required by the Company in connection with the recall of such Beverage or
withdrawal of such Beverage from the market or trade.

 

  (d) In the event the Bottler determines or becomes aware of the existence of
quality or technical problems relating to the Beverage or Approved Containers in
respect of the Beverage, then the Bottler shall immediately notify the Company
by telephone, fax, e-mail or any other form of immediate communication with
written confirmed receipt. This notification shall include: (1) the identity and
quantities of the Beverage involved, including the specific Approved Containers,
(2) coding data and (3) all other relevant data that will assist in tracing such
Beverage.

The Bottler shall permit the Company, its officers, agents or designees, at all
times to enter and inspect the facilities, equipment and methods used by the
Bottler, whether directly or incidentally, in or for the preparation, packaging,
storage and handling of the Beverage to ascertain whether the Bottler is
complying with the terms of this Agreement, including, but not limited to
Clauses 17, 21 and 34. The Bottler also agrees to provide the Company with all
the information regarding Bottler’s compliance with the terms of this Agreement,
including, but not limited to, Clauses 17, 21 and 34, as the Company may request
from time to time.

 

  18. The Bottler shall submit to the Company, at the Bottler’s expense, samples
of the Syrup, the Beverage and of materials used in the preparation of the Syrup
and the Beverage, in accordance with instructions that the Company may give from
time to time.

 

6



--------------------------------------------------------------------------------

  19.  (a) In the packaging, distribution and sale of the Beverage, the Bottler
shall use only such Approved Containers and closures, cases, cartons, labels and
other packaging materials approved from time to time by the Company, and the
Bottler shall purchase such items only from manufacturers who have been
authorized in writing by the Company to manufacture the items to be used in
connection with the Trade Marks and the Beverage. The Company shall use its best
efforts to approve two or more manufacturers of such items, it being understood
that said approved manufacturers may be located within or outside of the
Territory.

 

  (b) The Bottler shall inspect Approved Containers and closures, cases,
cartons, labels and other packaging materials to be used in connection with the
Beverage and shall use only those items which the Bottler has determined comply
with both the standards established by applicable laws in the Territory and the
standards and specifications prescribed by the Company. The Bottler shall assume
independent responsibility in connection with the use of such Approved
Containers, closures, cases, cartons, labels and other packaging materials which
the Bottler has determined conform to such standards.

 

  (c) The Bottler shall maintain at all times a sufficient stock of Approved
Containers, closures, cases, cartons, labels and other packaging materials to
satisfy fully the demand for the Beverage in the Territory.

 

  20.  (a) The Bottler recognizes that increases in the demand for the Beverage,
as well as changes in the Approved Containers, may from time to time require
modifications or other changes in respect of its existing manufacturing,
packaging, delivery or vending equipment or require the purchase of additional
manufacturing, packaging, delivery or vending equipment. The Bottler agrees to
make such modifications to existing equipment and to purchase and install such
additional equipment as necessary with sufficient lead time to enable the
introduction of new Approved Containers and the preparation and packaging of the
Beverage in accordance with the continuing obligations of the Bottler to
develop, stimulate and satisfy fully every demand for the Beverage in the
Territory.

 

  (b) In the event the Bottler uses refillable Approved Containers in the
preparation, packaging, distribution and sale of the Beverage, the Bottler
agrees to invest the necessary capital and to appropriate and expend such funds
as may be required from time to time to establish and maintain an adequate
inventory of refillable Approved Containers. In order to ensure the continuing
quality and appearance of said inventory of refillable Approved Containers, the
Bottler further agrees to replace all or part of the inventory of refillable
Approved Containers as may be reasonably necessary and in accordance with the
obligations of the Bottler pursuant to this Agreement.

 

  (c) The Bottler shall not use or permit the use of the Approved Containers,
closures, cases, cartons, labels and other packaging materials referred to in
this Agreement for any purpose, except in connection with the Beverage and shall
not refill or otherwise reuse any non-refillable Approved Containers that have
been previously used.

 

  21.  (a) The Bottler shall be solely responsible in carrying out its
obligations herein for compliance with all statutes, regulations and by-laws
issued by government or local or other competent authorities applicable in the
Territory, and shall inform the Company forthwith of any provision thereof which
would prevent or limit in any way strict compliance by the Bottler with its
obligations herein.

 

  (b) Without limiting the generality of the foregoing, the Bottler covenants
and agrees to comply at all times with (i) all environmental, health and safety
laws, regulations, and other legal requirements issued by government authorities
applicable in the Territory and (ii) the Company’s environmental management
standards or program as issued from time to time in writing.

 

7



--------------------------------------------------------------------------------

V. CONDITIONS OF PURCHASE AND SALE

 

  22.  (a) The Company reserves the right, by giving written notice to the
Bottler, to establish and to revise from time to time and at any time, in its
sole discretion, the price of the Concentrate, the Authorized Supplier, the
supply point and alternate supply points for the Concentrate, the conditions of
shipment and payment, and the currency or currencies acceptable to the Company
or the Authorized Suppliers.

 

  (b) If the Bottler is unwilling to pay the revised price in respect of the
Concentrate, then the Bottler shall so notify the Company in writing within
thirty (30) days from receipt of the written notice from the Company revising
the aforesaid price. In such event, this Agreement shall terminate automatically
without liability by any party for damages three (3) calendar months after
receipt of the Bottler’s notification.

 

  (c) Any failure on the part of the Bottler to notify the Company in respect of
the revised price of the Concentrate pursuant to subclause (b) hereof shall be
deemed to be acceptance by the Bottler of the revised price.

 

  (d) The Company reserves the right, to the extent permitted by the law
applicable in the Territory, to establish and to revise, by giving written
notice to the Bottler, maximum prices at which the Beverage in Approved
Containers may be sold by the Bottler to wholesalers and retailers and the
maximum retail prices for the Beverage. It is recognized in this regard that the
Bottler may sell the Beverage to wholesalers and retailers and authorize the
retail sale of the Beverage at prices which are lower than the maximum prices.
The Bottler shall not, however, increase the maximum prices established or
revised by the Company at which the Beverage in Approved Containers may be sold
to wholesalers and retailers nor authorize an increase in the maximum prices for
the Beverage without the prior written consent of the Company.

 

  (e) The Bottler undertakes to collect from or charge to retail or wholesale
outlets, as applicable, for each refillable Approved Container and each
returnable case delivered to retail or wholesale outlets, such deposits as the
Company may determine from time to time by giving written notice to the Bottler,
and to make all reasonably diligent efforts to recover all empty refillable
Approved Containers and cases and, upon recovery, to refund or to credit the
deposits for said refillable Approved Containers and returnable cases returned
undamaged and in good condition.

 

VI. DURATION AND TERMINATION OF AGREEMENT

 

  23.  (a) This Agreement shall expire, without notice, on October 2, 2020,
unless it has been earlier terminated as provided herein. It is recognized and
agreed among the parties hereto that the Bottler shall have no right to claim a
tacit renewal of this Agreement.

 

  (b) If the Bottler has fully complied with all the terms, covenants,
conditions and stipulations of this Agreement throughout its term, and the
Bottler is capable of the continued promotion, development and exploitation of
the full potential of the business of the preparation, packaging, distribution
and sale of the Beverage, the Bottler may request an extension of this Agreement
for an additional term of TEN (10) years. The Bottler may request such extension
by giving written notice to the Company at least six (6) months but not more
than twelve (12) months prior to the expiration date of this Agreement. The
request by the Bottler for such extension shall be supported by such
documentation as the Company may request, including documentation relating to
the Bottler’s compliance with the performance obligations under this Agreement
and supporting the continued capability of the Bottler to develop, stimulate and
satisfy fully the demand for the Beverage within the Territory. If the Bottler
has, in the sole discretion of the Company, satisfied the conditions for the
extension of this Agreement, then the Company may, by written notice, agree to
extend this Agreement for such additional term or such lesser period as the
Company may determine.

 

8



--------------------------------------------------------------------------------

  (c) At the expiration of any such additional term, this Agreement shall expire
finally without further notice, and the Bottler shall have no right to claim a
tacit renewal of this Agreement.

 

  24.  (a) This Agreement may be terminated by the Company or the Bottler
forthwith and without liability for damages by written notice given by the party
entitled to terminate to the other party:

 

  (1) if the Company, the Authorized Suppliers or the Bottler cannot legally
obtain foreign exchange to remit abroad in payment of imports of the Concentrate
or the ingredients or materials necessary for the manufacture of the
Concentrate, the Syrup or the Beverage; or

 

  (2) if any part of this Agreement ceases to be in conformity with the laws or
regulations applicable in the Territory and, as a result thereof, or as a result
of any other laws affecting this Agreement, any one of the material stipulations
herein cannot be legally performed or the Syrup cannot be prepared, or the
Beverage cannot be prepared or sold in accordance with the instructions issued
by the Company pursuant to Clause 17 above, or if the Concentrate cannot be
manufactured or sold in accordance with the Company’s formula or the standards
prescribed by it.

 

  (b) This Agreement may be terminated forthwith by the Company without
liability for damages:

 

  (1) if the Bottler becomes insolvent, or if a petition in bankruptcy is filed
against or on behalf of the Bottler which is not stayed or dismissed within one
hundred and twenty (120) days, or if the Bottler passes a resolution for winding
up, or if a winding up or judicial management order is made against the Bottler,
or if a receiver is appointed to manage the business of the Bottler, or if the
Bottler enters into any judicial or voluntary scheme of composition with its
creditors or concludes any similar arrangements with them or makes an assignment
for the benefit of creditors; or

 

  (2) in the event of the Bottler’s dissolution, nationalization or
expropriation, or in the event of the confiscation of the production or
distribution assets of the Bottler.

 

  25.  (a) This Agreement may also be terminated by the Company or the Bottler
without liability for damages if the other party fails to observe any one or
more of the terms, covenants or conditions of this Agreement, and fails to
remedy such default(s) within sixty (60) days after such party has been given
written notice of such default(s).

 

  (b) In addition to all other remedies to which the Company may be entitled
hereunder, if at any time the Bottler fails to follow the instructions or to
maintain the standards prescribed by the Company or required by applicable laws
in the Territory for the preparation and packaging of the Syrup or the Beverage,
the Company shall have the right to prohibit the production of the Syrup or the
Beverage until the default has been corrected to the Company’s satisfaction, and
the Company may demand the suspension of distribution and delivery of the
Beverage and further demand the recall or withdrawal from the market or trade,
at the Bottler’s expense, of the Beverage not in conformity with or not
manufactured in conformity with such instructions, standards or requirements,
and the Bottler shall promptly comply with such prohibition or demand. During
the period of such prohibition of production, the Company shall be entitled to
suspend deliveries of the Concentrate to the Bottler and to supply the Beverage
or to arrange for others to supply the Beverage in the Territory. No prohibition
or demand shall be deemed a waiver of the rights of the Company to terminate
this Agreement pursuant to this Clause 25.

 

  26. Upon the expiration or earlier termination of this Agreement:

 

  (a) the Bottler shall not thereafter prepare, package, distribute or sell the
Beverage or make any use of the Trade Marks, Approved Containers, closures,
cases, cartons, labels, other packaging material or advertising, marketing or
promotional material used or which are intended for use by the Bottler solely in
connection with the preparation, packaging, distribution and sale of the
Beverage;

 

9



--------------------------------------------------------------------------------

  (b) the Bottler shall forthwith eliminate all references to the Company, the
Beverage and the Trade Marks from the premises, delivery vehicles, vending
machines, coolers and other equipment of the Bottler and from all business
stationery and all written, graphic, electromagnetic, digital or other
advertising, marketing or promotional material used or maintained by the
Bottler, and the Bottler shall not thereafter hold forth in any manner
whatsoever that the Bottler has any connection with the Company, the Beverage or
the Trade Marks;

 

  (c) the Bottler shall forthwith deliver to the Company or a third party, in
accordance with such instructions as the Company shall give, all of the
Concentrate, Beverage in Approved Containers, usable Approved Containers bearing
the Trade Marks or any of them, closures, cases, cartons, labels and other
packaging materials bearing the Trade Marks and advertising material for the
Beverage still in the Bottler’s possession or under its control, and the Company
shall, upon delivery thereof pursuant to such instructions, pay to the Bottler a
sum equal to the reasonable market value of such supplies or materials, provided
that the Company will accept and pay for only such supplies or materials as are
in first-class and usable condition; and provided further that all Approved
Containers, closures, cases, cartons, labels and other packaging materials and
advertising materials bearing the name of the Bottler and any such supplies and
materials which are unfit for use according to the Company’s standards shall be
destroyed by the Bottler without cost to the Company; and provided further that,
if this Agreement is terminated in accordance with the provisions of Clauses 16,
22(b), 24(a), 25 or 27 or as a result of any of the contingencies provided in
Clause 30 (including termination by operation of law), or if the Agreement is
terminated by the Bottler for any reason other than in accordance with or as a
result of the operation of Clauses 22(b) or 25, the Company shall have the
option, but no obligation, to purchase from the Bottler the supplies and
materials referred to above; and

 

  (d) all rights and obligations hereunder, whether specifically set out or
whether accrued or accruing by use, conduct or otherwise, shall expire, cease
and end, excepting all provisions concerning the obligations of the Bottler as
set forth in Clauses 11(a)(2) and (a)(3) and 12, 13, 14, 26, 31, 32, 33(a),
33(c) and 33(d), all of which shall continue in full force and effect, provided
always that this provision shall not affect any rights the Company may have
against the Bottler in respect of any claim for nonpayment of any debt or
account owed by the Bottler to the Company or its Authorized Suppliers.

 

VII. OWNERSHIP AND CONTROL OF THE BOTTLER

 

  27. It is recognized and acknowledged among the parties hereto that the
Company has a vested and legitimate interest in maintaining, promoting and
safeguarding the overall performance, efficiency and integrity of the Company’s
international bottling, distribution and sales system. It is further recognized
and acknowledged among the parties hereto that this Agreement has been entered
into by the Company intuitu personae and in reliance upon the identity,
character and integrity of the owners, controlling parties and managers of the
Bottler, and the Bottler warrants having made to the Company prior to the
execution hereof a full and complete disclosure of the owners and of any third
parties having a right to, or power of, control or management of the Bottler. It
is therefore agreed among the parties hereto that notwithstanding the provisions
of Clause 16 or any other provision of this Clause 27, in the event of any
change, due to any cause, of the real persons or legal entities having direct or
indirect ownership or control of the Bottler, including any changes of the
share-owner composition of such entities, the Company, in its sole discretion,
may terminate this Agreement forthwith and without liability for damages. The
Bottler, therefore, covenants and agrees:

 

  (a) not to assign, transfer, pledge or in any way encumber this Agreement or
any interest herein or rights hereunder, in whole or in part, to any third party
or parties without the prior written consent of the Company;

 

  (b) not to delegate performance of this Agreement, in whole or in part, to any
third party or parties without the prior written consent of the Company;

 

10



--------------------------------------------------------------------------------

  (c) to notify the Company promptly in the event of or upon obtaining knowledge
of any third party action which may or will result in any change in the
ownership or control of the Bottler;

 

  (d) to make available from time to time and at the request of the Company
complete records of current ownership of the Bottler and full information
concerning any third party or parties by whom it is controlled, directly or
indirectly;

 

  (e) to the extent the Bottler has any legal control over changes in the
ownership or control of the Bottler, not to initiate or implement, consent to or
acquiesce in any such change without the prior written consent of the Company;
and

 

  (f) if the Bottler is organized as a partnership, not to change the
composition of such partnership by the inclusion of any new partners or the
release of existing partners without the prior written consent of the Company.

In addition to the foregoing provisions of this Clause 27, if a proposed change
in ownership or control of the Bottler involves a direct or indirect transfer to
or acquisition of ownership or control of the Bottler, in whole or in part, by a
person or entity authorized by the Company to manufacture, sell, distribute or
otherwise deal in any beverage products and/or any Trade Marks of the Company
(the “Acquiror Bottler”), the Company may request any and all information it
considers relevant from both the Bottler and the Acquiror Bottler in order to
make its determination as to whether to consent to such change. In any such
circumstances, the parties hereto, recognizing and acknowledging the vested and
legitimate interest of the Company in maintaining, promoting and safeguarding
the overall performance, efficiency and integrity of the Company’s international
bottling, distribution and sales system, expressly agree that the Company may
consider all and any factors, and apply any criteria that it considers relevant
in making such determination.

It is further recognized and agreed among the parties hereto that the Company,
in its sole discretion, may withhold consent to any proposed change in ownership
or other transaction contemplated in this Clause 27, or may consent subject to
such conditions as the Company, in its sole discretion, may determine. The
parties hereto expressly stipulate and agree that any violation by the Bottler
of the foregoing covenants contained in this Clause 27 shall entitle the Company
to terminate this Agreement forthwith without liability for damages; and,
furthermore, in view of the personal nature of this Agreement, that the Company
shall have the right to terminate this Agreement without liability for damages
if any other third party or parties should obtain any direct or indirect
interest in the ownership or control of the Bottler, even when the Bottler had
no means to prevent such a change, if, in the opinion of the Company, such
change either enables such third party or parties to exercise a decisive
influence over the management of the Bottler or materially alters the ability of
the Bottler to comply fully with the terms, obligations and conditions of this
Agreement.

 

  28. The Bottler shall, prior to the issue, offer, sale, transfer, trade or
exchange of any of its shares of stock or other evidence of ownership, its
bonds, debentures or other evidence of indebtedness, or the promotion of the
sale of the above, or stimulation or solicitation of the purchase or an offer to
sell thereof, obtain the written consent of the Company whenever the Bottler
uses in this connection the name of the Company or the Trade Marks or any
description of the business relationship with the Company in any prospectus,
advertisement or other sales efforts. The Bottler shall not use the name of the
Company or the Trade Marks or any description of the business relationship with
the Company in any prospectus or advertisement used in connection with the
Bottler’s acquisition of any shares or other evidence of ownership in a third
party without the Company’s prior written consent.

 

VIII.   GENERAL PROVISIONS

 

  29.

The Company may assign any of its rights and delegate all or any of its duties
or obligations under this Agreement to one or more of its subsidiaries or
related companies provided, however, that any such delegation shall not relieve
the Company from any of its contractual obligations under this Agreement. In
addition, the Company, in its sole discretion, may through written notice to the
Bottler appoint a

 

11



--------------------------------------------------------------------------------

 

third party as its representative to ensure that the Bottler carries out its
obligations under this Agreement, with full powers to oversee the Bottler’s
performance and to require from the Bottler its compliance with all the terms
and conditions of this Agreement.

 

  30. Neither the Company nor the Bottler shall be liable for failure to perform
any of their respective obligations hereunder when such failure is caused by or
results from:

 

  (a) strike, blacklisting, boycott or sanctions imposed by a sovereign nation
or supra-national organization of sovereign nations, however incurred; or

 

  (b) act of God, force majeure, public enemies, authority of law and/or
legislative or administrative measures (including the withdrawal of any
government authorization required by any of the parties to carry out the terms
of this Agreement), embargo, quarantine, riot, insurrection, a declared or
undeclared war, state of war or belligerency or hazard or danger incident
thereto; or

 

  (c) any other cause whatsoever beyond their respective control.

In the event the Bottler is unable to perform its obligations as a consequence
of any of the contingencies set forth in this Clause 30, and for the duration of
such inability, the Company and Authorized Suppliers shall be relieved of their
respective obligations under Clauses 2 and 5; and provided that, if any such
failure by any party shall persist for a period of six (6) months or more, any
of the parties hereto may terminate this Agreement without liability for
damages.

 

  31.  (a) The Coca-Cola Company reserves the sole and exclusive right to
institute any civil, administrative or criminal proceedings or actions, and
generally to take or seek any available legal remedy it deems desirable, for the
protection of its reputation, Trade Marks, and other intellectual property
rights, as well as for the protection of the Concentrate, the Syrup and the
Beverage, and to defend any action affecting these matters. At the request of
The Coca-Cola Company, the Bottler will render assistance in any such action.
The Bottler shall not have any claim against the Company as a result of such
proceedings or action or for any failure to institute or defend such proceedings
or action. The Bottler shall promptly notify the Company of any litigation or
proceedings instituted or threatened affecting these matters. The Bottler shall
not institute any legal or administrative proceedings against any third party
which may affect the interests of the Company without the prior written consent
of the Company.

 

  (b) The Coca-Cola Company has the sole and exclusive right and responsibility
to initiate and defend all proceedings and actions relating to the Trade Marks.
The Coca-Cola Company may initiate or defend any such proceedings or actions in
its own name or require the Bottler to institute or defend such proceedings or
actions either in its own name or in the joint names of the Bottler and The
Coca-Cola Company.

 

  32.  (a) The Bottler agrees to consult with the Company on all product
liability claims, proceedings or actions brought against the Bottler in
connection with the Beverage or Approved Containers and to take such action with
respect to the defense of any such claim or lawsuit as the Company may
reasonably request in order to protect the interests of the Company in the
Beverage, the Approved Containers or the goodwill associated with the Trade
Marks.

 

  (b) The Bottler shall indemnify and hold harmless the Company, its affiliates
and their respective officers, directors and employees from and against all
costs, expenses, damages, claims, obligations and liabilities whatsoever arising
from facts or circumstances not attributable to the Company including, but not
limited to, all costs and expenses incurred in settling or compromising any of
the same arising out of the preparation, packaging, distribution, sale or
promotion of the Beverage by the Bottler, including, but not limited to, all
costs arising out of the acts or defaults, whether negligent or not, of the
Bottler, the Bottler’s distributors, suppliers and wholesalers.

 

12



--------------------------------------------------------------------------------

  (c) The Bottler shall obtain and maintain a policy of insurance with insurance
carriers satisfactory to the Company giving full and comprehensive coverage both
as to amount and risks covered in respect of matters referred to in subclause
(b) above (including the indemnity contained therein) and shall on request
produce evidence satisfactory to the Company of the existence of such insurance.
Compliance with this Clause 32(c) shall not limit or relieve the Bottler from
its obligations under Clause 32(b) hereof.

 

  33. The Bottler covenants and agrees:

 

  (a) that it will make no representations or disclosures to public or
government authorities or to any other third party, relating to the Concentrate,
the Syrup or the Beverage without the prior written consent of the Company;

 

  (b) in the event that the Bottler is publicly listed or traded, it will
disclose to the Company any financial or other information relating to the
performance or prospects of the Bottler at the same time as the Bottler is
required to disclose such information pursuant to the regulations of the stock
exchange or the securities or corporations law applicable to the Bottler;

 

  (c) that it will at all times, both during the continuance and after
termination of this Agreement, keep strictly confidential all secret and
confidential information including, without limiting the generality of the
foregoing, mixing instructions and techniques, sales, marketing and distribution
information, projects and plans, relating to the subject matter of this
Agreement, which the Bottler may receive from the Company, or in any other
manner, and to ensure that such information shall be made known only to those
officers, directors and employees bound by reasonable provisions incorporating
the secrecy obligations set out in this Clause; and

 

  (d) that upon the expiration or earlier termination of this Agreement, it will
forthwith hand over to the Company or to whomever the Company may direct all
written or graphic, electromagnetic, computerized, digital or other materials
comprising or containing any information subject to the obligation of
confidentiality hereunder.

 

  34. The Bottler agrees to inform the Company:

 

  (1) When a Country or Channel in the Territory becomes subject to the terms of
the Undertaking given by the Bottler to the European Commission (the
“Undertaking”), or ceases to be subject to the Undertaking because the
applicable thresholds set out in the Undertaking are not met.

 

  (2) Of any action it becomes aware of that is initiated by a third party
before a competent regulatory authority or court, in which it is alleged that
the Bottler has violated any of the terms of the Undertaking.

 

  (3) Of steps it has taken to ensure compliance with the Undertaking.

 

  (4) If at any time during the term of this Agreement or the period of the
Undertaking, it intends to contact the European Commission or a national
competition authority in any country in the European Economic Area on any matter
relating to the Undertaking or on a provision of this Agreement that relates to
the Undertaking.

 

  35. The Company and the Bottler recognize that incidents may arise which can
threaten the reputation and business of the Bottler and/or negatively affect the
good name, reputation and image of The Coca-Cola Company and the Trade Marks. In
order to address such incidents, including but not limited to any questions of
quality of the Beverage that may occur, the Bottler will designate and organize
an incident management team and inform the Company of the members of such team.
The Bottler further agrees to cooperate fully with the Company and such third
parties as the Company may designate and coordinate all efforts to address and
resolve any such incident consistent with procedures for crisis management that
may be issued to the Bottler by the Company from time to time.

 

  36.

In the event of any provisions of this Agreement being or becoming legally
ineffective or invalid, the validity or effect of the remaining provisions of
this Agreement shall not be affected; provided that the

 

13



--------------------------------------------------------------------------------

 

invalidity or ineffectiveness of the said provisions shall not prevent or unduly
hamper performance hereunder or prejudice the ownership or validity of the Trade
Marks. The right to terminate in accordance with Clause 24(a)(2) is not affected
hereby.

 

  37.  (a) As to all matters and things herein mentioned, this Agreement, as may
be amended or supplemented in writing from time to time, shall constitute the
only agreement among the Company and the Bottler. All prior agreements of any
kind whatsoever among the parties relating to the subject matter are cancelled
hereby; provided, however, that any written representations made by the Bottler
upon which the Company relied in entering into this Agreement shall remain
binding upon the Bottler.

 

  (b) Any waiver or modification of, or alteration or addition to, this
Agreement or any of its provisions, shall not be binding upon the Company or the
Bottler unless same shall be executed by duly authorized representatives of the
Company and the Bottler.

 

  (c) All written notices given pursuant to this Agreement shall be by courier,
telefax, hand or registered (air) mail and shall be deemed to be given on the
date such notice is dispatched, such hand delivery is effected, or such
registered letter is mailed. Such written notices shall be addressed to the last
known address of the party concerned. Each party shall promptly advise the other
parties of any change in its address.

 

  38. Failure of the Company to exercise promptly any right herein granted, or
to require strict performance of any obligation undertaken herein by the
Bottler, shall not be deemed to be a waiver of such right or of the right to
demand subsequent performance of any and all obligations herein undertaken by
the Bottler.

 

  39. The Bottler is an independent contractor and is not an agent of, or a
partner or joint venturer with, the Company. The Bottler agrees that it will
neither represent, nor allow itself to be held out as an agent of, or partner or
joint venturer with the Company.

 

  40. The headings herein are solely for the convenience of the parties and
shall not affect the interpretation of this Agreement.

 

  41. This Agreement shall be interpreted, construed and governed by and in
accordance with the laws of England, without giving effect to any applicable
principles of choice or conflict of laws.

IN WITNESS WHEREOF, The Coca-Cola Company and The Coca-Cola Export Corporation
in Atlanta, Georgia, United States of America, and the Bottler in Uxbridge,
England, have caused these presents to be executed in triplicate by the duly
authorized person or persons on their behalf on the dates indicated below.

 

THE COCA-COLA COMPANY   COCA-COLA ENTERPRISES LIMITED By:   

/S/ WILLIAM D. HAWKINS III

  By:  

/s/ FRANK GOVAERTS

   Authorized Representative     Authorized Representative Date:   

October 2, 2010

  Date:  

September 23, 2010

THE COCA-COLA EXPORT CORPORATION     By:   

/S/ WILLIAM D. HAWKINS III

       Authorized Representative     Date:   

October 2, 2010

   

 

14